DETAILED ACTION
This Office Action is in response to the amendment filed on 01/14/21.  Currently, claims 1 & 3-21 have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2011/0193175) by Huang et al (“Huang”).
Regarding claim 1, Huang discloses in FIGs. 3A-M and related text, e.g., a semiconductor device comprising:
a substrate (300) comprising a first fin (306-1); 
an isolation region (308-1/2 and 330) surrounding a lower portion of the first fin; 
a first epitaxial fin (310-1) disposed over the first fin, the first epitaxial fin extending above a top surface of the isolation region (see FIG. 3E); 
a gate electrode (320) over the first fin (see FIG. 3I; and 
a first epitaxial source/drain region (see par. 3; it explains where source/drain are related; hence, 310-1, for example would be one of source/drain) on the first fin and adjacent the first epitaxial fin (it is adjacent to it, because it is part of it; same as in Applicant’s own disclosure), the first epitaxial source/drain region having a first portion extending above the top surface of the , an upper portion of the first portion of the first epitaxial source/drain region (the 310-1 ‘rotated square’ portion thereof) has a first sidewall and a second sidewall (it has 4 sidewalls; it is a square-ish form), the first and second sidewalls being on opposite sides of the first epitaxial source/drain region (again; 4 such sidewalls), the first and second sidewalls being parallel sidewalls (there are 2 sets of such sidewalls; upper left and lower right sides of the ‘square-ish’ form, have 2 such sidewalls, for example).

Huang does not explicitly state that a gate electrode over … the first epitaxial fin.

To elaborate briefly on the above there is no 3-D view of the embodiment of FIG. 3; however, FIG. 1A shows an example of 3-D view; hence, such feature is at the very least obvious in light of what FIG. 1A shows; it demonstrates that Huang is aware of such feature; additionally, any number of Applicant’s IDS references show such feature explicitly such as 2013/0228875 (face of patent) and 2013/0249003 (face of patent).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Huang with “a gate electrode over … the first epitaxial fin”, in order to, 
Regarding claim 3, Huang discloses in FIGs. 3A-M and related text, e.g., wherein an upper portion of the first portion of the first epitaxial source/drain region has a first width, wherein the second portion of the first epitaxial source/drain region has a second width, the second width being less than the first width (“first portion” is upper 2/3 of 310-1; “second portion” is bottom 1/3 of 310-1; see FIG. 3M; it is possible to find “second width” on bottom of 310-1 that less than “first width” of top of 310-1).
Regarding claim 4, Huang discloses in FIGs. 3A-M and related text, e.g., wherein the widest portion of the first epitaxial source/drain region contacts the top surface of the isolation region (widest portion of 310-1 contacts 330 right at the corner).
Regarding claim 5, Huang discloses in FIGs. 3A-M and related text, e.g., further comprising:
a first barrier portion residue (330) disposed under first edges of the first epitaxial fin beneath the widest portion of the first epitaxial fin, the first barrier portion residue interposing and contacting the widest portion of the first epitaxial fin and the isolation region (see FIG. 3M).
Regarding claim 6, Huang discloses in FIGs. 3A-M and related text, e.g., wherein the first barrier portion residue has a tapered shape that tapers in a direction toward a laterally adjacent region disposed over the first epitaxial fin (compare Applicant’s 110 in FIG. 19B to Huang’s 330 in FIG. 3M; same tapering shape; hence, meeting limitations; also, “laterally adjacent region” would be the sharp point directly over 310-1, which is center of the fin; 330 “tapers” toward the center of fin; hence, meeting limitations).

Claims 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over US-2011/0193175) by Huang et al (“Huang”) in view of (US-2012/0211807) by Yu et al (“Yu”).
Regarding claim 7, Huang disclose substantially the entire claimed structure as recited in claims 1-6, except further comprising:
a first wrap-around contact on the first epitaxial source/drain region, the first wrap- around contact comprising more than one conductive layer.
Yu discloses in FIGs. 9A-10B and related text, e.g., further comprising:
a first wrap-around contact (901) on the first epitaxial source/drain region (603/605; “silicide contact”; regarding “epitaxial”, see par. 50, etc.), the first wrap-around contact comprising more than one conductive layer (pars. 45-46; multiple layers are taught).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Huang with “a first wrap-around contact on the first epitaxial source/drain region, the first wrap- around contact comprising more than one conductive layer” as taught by Yu, in order to allow for a larger area of contact between source/drain and contact (par. 44).
Regarding claim 8, the combined device of Huang and Yu disclose in cited figures and related text, e.g., further comprising:
a silicide material or a germanide material (605) between the first epitaxial source/drain region (603) and the first wrap-around contact (901).
Regarding claim 9, the combined device of Huang and Yu disclose in cited figures and related text, e.g., but does not explicitly state further comprising: an epitaxial cap layer over the first epitaxial source/drain region and beneath the silicide material or germanide material.
an epitaxial cap layer over the first epitaxial source/drain region and beneath the silicide material or germanide material”, since it has been held that making things separable is considered obvious to one skilled in the art (MPEP 2144.04 “making separable”); to elaborate briefly on the above, making the entirety of 310-1 as one layer, or as multiple layers (making separable) is an obvious modification, according to MPEP, as above case law makes clear; furthermore, such feature as multiple epi layers, for source/drain is explicitly taught in US-2014/0248761, part of Applicant’s IDS, FIG. 7B and par. 50, in order to allow for example, different materials, with different properties).
Regarding claim 10, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained in rejections above, including “second fin” together with other “second” related objects (310-2, etc.), and “pillar shape” (Webster: pillar is “column”; column is “an accumulation arranged vertically”, which is shown in FIG. 3M, for example).
Regarding the newly amended limitations of “the first wrap-around contact extending lower than a topmost portion of the isolation region” it is hard to tell if Yu’s ‘wrap-around contact’ 901 extends lower than ‘isolation region’ or not; Yu does not provide such clear visual [Wingdings font/0xE0] maybe Yu has it and maybe not, it is unclear [Wingdings font/0xE0] Examiner is not sure; however, to eliminate all doubts, US-2016/0148936 by Xu et al, FIG. 6, 610 provides a clear visual that clearly shows meeting such limitations; the question is ‘how much to wrap around’?  and Xu teaches ‘you can wrap the fin 620 completely’ (thus meeting limitations); hence, these limitations are at the very least obvious in light of Xu’s explicit teachings (since it cannot be clearly seen if Yu teaches it or 
Regarding claim 11, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained in rejections above, including “gate spacers” (328/330/332), and wherein the FinFET device further comprises a portion of a material of the gate spacers disposed between an edge of the first source/drain region and the isolation region and between an edge of the second source/drain region and the isolation region (see FIG. 3I, right side; it shows “gate spacer” material between “source/drain region” and the “isolation region”; same for second fin and its regions).
Regarding claim 12, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained in rejections above, for example in claim 7 (it references the right paragraphs in Yu).
Regarding claim 13, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained in rejections above, for example in claim 7 (it references the right paragraphs in Yu).
Regarding claim 14, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained in rejections above, for example in claim 9.
Regarding claim 15, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained in rejections above, for example in claim 6.
Regarding claim 16, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained 
Regarding claim 17, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained in rejections above, for example in claim 5.
Regarding claim 18, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained in rejections above, for example in claim 6.
Regarding claim 19, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained in rejections above, including “FinFET” (Huang, Title).
Regarding claim 20, the combined device of Huang and Yu disclose in cited figures and related text, e.g., discloses substantially the entirety of claimed subject matter, as was explained in rejections above, for example in claim 10.
Regarding claim 21, the combined device of Huang and Yu disclose in cited figures and related text, e.g., wherein the first wrap-around contacts extends below a topmost surface of the isolation region (these limitations are very similar to the ones in claim 10; see rejection of claim 10 for how they are to be addressed).
Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.  Examiner has written a new rejection in light of same references and also found a new Xu reference.  See detailed explanation of rejections as to how the new limitations are addressed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alexander Belousov/Patent Examiner, Art Unit 2894
04/24/2021

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894